Citation Nr: 1609154	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for right sacroiliac joint dysfunction with chronic low back strain, currently rated 10 percent disabling.  

2.  Entitlement to service connection for neuralgia left lower extremity including as secondary to the service connected right sacroiliac joint dysfunction with chronic low back strain.  

3.  Entitlement to service connection for bilateral knee disability including as secondary to the service-connected right sacroiliac joint dysfunction with chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) RO.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In a December 2014 rating decision, the RO denied service connection for depression. The Veteran filed a notice of disagreement in November 2015.  The Veterans Appeals Control and Locator System (VACOLS) indicates the RO has acknowledged the notice of disagreement.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof and as additional action is pending at the RO, Manlincon is not applicable.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim may be decided. 

The Veteran's VA examination to determine the degree of severity of his service-connected right sacroiliac joint dysfunction with chronic low back strain was performed in October 2011.  In his January 2015 written argument before the Board, the Veteran's representative stated that this back disability had gotten gradually worse since the 2011 examination.  See also, VA Form 9 received in July 2015 (this condition is worse).  Moreover, he urged that the results of the examination are inadequate as to the bilateral knee claim because the examiner did not provide an opinion as to whether the Veteran's bilateral knee condition is directly related to the service despite the fact that knee treatment was noted in the service treatment records.  Finally, the Veteran urges that the examination was inadequate as to the claim of service connection for neuralgia left lower extremity secondary to the back disability.  Specifically, it is observed that the examiner stated that there were signs of radiculopathy but then contradicted this by saying that there was no objective evidence of mid-back radiculopathy or neuropathy on clinical exam on that day and declining to offer an etiology opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Parenthetically, the Board observes that the Veteran theorizes that her back, bilateral knee and left lower extremity disabilities arise from the same incident in which she fell while onboard the USS Emory S. Land in 1997.  See Veteran's October 2011 written statement.  

Considering the evidence suggesting that the Veteran's back disability has increased in severity since the most recent VA examination, as well as the Veteran's contentions as to the inadequacy of the examination regarding the other claims, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of her back disability.  Examination should also be accomplished as to the bilateral knee and neuralgia service connection claims in consideration of the Veteran's aforementioned arguments.

Also, VA treatment records dated following the issuance of the statement of the case show ongoing complaints of back pain and associated tingling, and as such should be reviewed prior to appellate review of this matter.  In addition, as it appears likely that the Veteran is undergoing current treatment for her back and lower extremities, any pertinent and outstanding treatment records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant updated VA treatment records.

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of her service-connected back disability.  Access to the claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If such is not possible, the examiner should explain why.

The examiner should also provide an opinion as to any relationship between the any identified current bilateral knee disability and service-connected back disability or service and any identified neurologic disorder affecting the left lower extremity and service-connected back disability or service.  The examiner should respond to the following:

   (a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran has current neurologic disorder affecting the left lower extremity that is an associated objective neurologic abnormality of service-connected low back disability?  If not, is it at least as likely as not (probability of 50 percent or more) that any identified neurologic disorder affecting the left lower extremity is otherwise related to service or is proximately caused by his service-connected back disability?

   (b) If not, was the neurologic disorder affecting the left lower extremity at least as likely as not (probability of 50 percent or more) proximately aggravated (worsened beyond the normal progression of the condition) by his service-connected back disability?  If aggravation is found, the examiner should identify the baseline level of disability prior to any such aggravation, to the extent possible.

   (c) Is it at least as likely as not (probability of 50 percent or more) that any identified bilateral knee disability is related to service or was proximately caused by his service-connected back disability?

   (d) If not, was the Veteran's bilateral knee disability at least as likely as not (probability of 50 percent or more) proximately aggravated (worsened beyond the normal progression of the condition) by his service-connected back disability?  If aggravation is found, the examiner should identify the baseline level of knee disability prior to any such aggravation, to the extent possible.

A complete rationale must be provided for any opinion offered.  The Veteran is presumed to be a reliable historian as to the incident she described aboard the USS Emory S. Land in 1997 to the extent that it does not contradict the documented record.  

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




